Citation Nr: 1727631	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  04-22 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Home Loan Eligibility Center
in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of a remaining loan guaranty indebtedness in the amount of $6,708.51, to include the question of whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2001 decision in which the Committee on Waivers and Compromises (Committee) of the RO granted a waiver of recovery of a portion of a loan guaranty indebtedness in the amount of $6708.51, and denied a waiver of recovery for the remaining portion of the debt in the amount of $6708.51.  In February 2001, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2004. 

In August 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record. 

In October 2007, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence and adjudication of the expanded issue listed above, on the title page.  The RO issued a deferred rating decision on the issue in February 2009, but did not complete the requested development or adjudicatory action before returning the matter to the Board in March 2009. 

In June 2009, the Board again remanded the Veteran's claim to the RO, via the AMC, for further action, to include additional development of the evidence and adjudication of the expanded issue listed above, on the title page.  After undertaking efforts at development, the RO continued to deny the claim (as reflected in a July 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration. 

The Board remanded the Veteran's claim for a third time in September 2010, via the AMC, further development of the claim.  However, as explained below, the  agency of original jurisdiction (AOJ) accomplished further development of the claim on appeal, but returned the matter on appeal to the Board without completing adjudicatory action.

With respect to the matter of representation, in the June 2009 remand, the Board recognized a private attorney as the Veteran's representative in this matter, consistent with the broad terms of a VA Form 21-22a (Appointment of Individual as Claimant's Representative) and fee agreement then of record.  In August 2010, the private attorney advised that he was no longer representing the Veteran on the matter on appeal (or any other).  That statement, viewed in the context of an earlier, January 2008 statement by the Veteran-to the effect that the private attorney was representing the Veteran on other matters, but not on the matter currently under consideration-makes clear the Veteran's intent to proceed on the current matter alone.  In October 2016, the Veteran filed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in which he appointed the Disabled American Veterans as his representative.  The Board recognizes the change in representation.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO Home Loan Eligibility Center in Atlanta, Georgia, which has certified the appeal to the Board. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that another remand of this matter is necessary, even though such will, regrettably, further delay an appellate decision on this matter.
A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board remanded the claim in October 2010 after determining that the development directed in the June 2009 remand was not fully completed.  Specifically, the Board instructed that the AOJ should locate and associate with the claims file the loan guaranty folder pertaining to the property at issue in this appeal.  The Board noted that the record did not reflect that all reasonable efforts to obtain the folder had been exhausted and observed that it appeared from the claims file that the loan guaranty folder may have at one time been in the possession of the RO in Washington, DC.  The Board also noted that a formal finding of unavailability of the folder had not been prepared. 

The evidence of record shows that the AOJ contacted the National Archives and Records Administration (NARA) and received a negative response.  However, there is no documentation in the claims file that the AOJ contacted the RO in Washington, DC or received a response as requested in the October 2010 Board remand.  In addition, the AOJ did not prepare a formal finding of unavailability or inform the Veteran that the folder was unable to be located.  

Furthermore, the October 2010 remand emphasized that, in the June 2009 remand, the Board instructed that, in light of the expanded issue, after completing all requested actions, and any additional notification and/or development deemed warranted, the AOJ should adjudicate the claim of entitlement to waiver of recovery of a remaining loan guaranty indebtedness in the amount of $6,708.51, to include the question of whether the debt was properly created, in light of all pertinent evidence and legal authority.  A review of the record indicates that, in a July 2010 SSOC, the AOJ adjudicated the issue of whether the debt was properly created.  The Board determined that the AOJ did not address, the matter of the Veteran's entitlement to waiver of recovery of the remaining loan guaranty indebtedness in the amount of $6,708.51.  Notably, evidence potentially relevant to consideration of that issue has been added to the file since the SOC was mailed in May 2004, and must be considered by the AOJ in the first instance.  See 38 C.F.R. § 19.31 (2016).  The Board observes that the AOJ has not readjudicated the remaining, expanded claim on appeal, as requested in the June 2009 and October 2010 Board remands. 

Accordingly, on remand, the AOJ must exhaust all reasonable efforts to locate and associate with the now electronic claims file the loan guaranty folder regarding the property at issue, specifically contacting the RO in Washington, DC.  Thereafter, if the loan guaranty folder has not been located and associated with the claims file, and the AOJ determines that all reasonable efforts have been exhausted, then the AOJ must create a written, formal finding of unavailability and associate such finding with the claims file.  The AOJ must inform the Veteran of the missing folder and give him an opportunity provide the missing information, if it is in his possession.  

After completion of the above, the AOJ must adjudicate the expanded claim of entitlement to waiver of recovery of a remaining loan guaranty indebtedness in the amount of $6,708.51, to include the question of whether the debt was properly created, in light of all pertinent evidence (to particularly include all that added to the claims file since May 2004) and legal authority. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Exhaust  all reasonable efforts to locate and associate with the claims file the loan guaranty folder regarding the property at issue.  Such efforts should include contacting the RO in Washington, DC, to determine whether the loan guaranty folder is in that RO's possession, contacting NARA for purposes of determining whether NARA has any information in its records as to whether and to whom the loan guaranty folder may have been released in the past, and following up on any other information obtained as to the possible whereabouts of the folder. 

2.  If, after exhausting all efforts to obtain the Veteran's loan guaranty folder, it is determined that the folder no longer exists, or that further efforts to obtain the folder would be futile, consistent with 38 C.F.R. § 3.159(e), the RO should prepare a formal finding pertaining to the unavailability of the folder, detailing all efforts to obtain it.  The formal finding of unavailability of the folder should be associated with the claims file.  The Veteran should then be notified that the loan guaranty folder cannot be found.  The Veteran should be provided an explanation of the efforts VA made to obtain the folder; a description of any further action VA will take regarding his claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and notice that the Veteran is ultimately responsible for providing the evidence. 

3.  To help avoid future remand, ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268. 

4. After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for waiver of recovery of a remaining loan guaranty indebtedness in the amount of $6,708.51, to include the question of whether the debt was properly created, in light of all pertinent evidence (to particularly include all that added to the claims file since May 2004) and all legal authority. 

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

